The appellee, T. V. Stodghill, brought suit in the court below to cancel a tax deed executed by the State to appellant, J. Lee Sharpp. The appellee alleged, and it is not denied, that he acquired title to a certain part of the lands conveyed from the Southeast Arkansas Levee District and that said district had acquired title by virtue of a purchase at a sale made *Page 505 
by the commissioner of the Chicot Chancery Court on the 26th day of December, 1924. Appellee further alleged said district had purchased the same at a sale made under order of the said court which was confirmed and deed executed on April 1, 1929; also appellant claimed title by purchase from the Eudora Western Drainage District. Appellant alleged that said drainage district had purchased at a sale made under order of the chancery court the report of which had been confirmed and a deed made on January 27, 1930. In addition to this, appellant also claimed title by deeds from some of the original owners.
The answer of Sharpp, the appellant, alleged title in him by virtue of a donation deed executed and delivered to him by the State of Arkansas on May 7, 1930, and that he was at that time, and has been since, in the open, notorious, peaceable and adverse possession of the lands, claiming to be the owner thereof under said deed. He expressly pleaded the two-year statute of limitation in support of his title and in bar of the title asserted by appellee.
The facts in the case are that the sale was made to the State for delinquent taxes, and that such sale was void because of certain irregularities. It also appears that appellee, Stodghill, was the owner of the lands at the time of the forfeiture to the State. He had previously mortgaged the lands and afterward abandoned them without paying the mortgage debt. The lands were located within the two districts named above and were sold for levee and improvement taxes and purchased by the said districts and conveyed to him on the dates above mentioned.
In upholding the title acquired by the appellee from the levee and drainage districts, the learned chancellor, in stating the position of appellant (the defendant in the court below) said: "Defendant defends upon the ground of laches; also upon the seven-year statute of limitation, and the two-year limitation statute under 6947 of Crawford Moses' Digest." The remainder of the findings and decree of the chancellor wholly ignore this defense, as does also the majority of this court in affirming the decree of the trial court. *Page 506 
Section 6947 of the Digest, among other provisions, fixes the limitation of actions against those who hold lands under donation deeds from the State at two years. It is settled by the decisions of this court that possession of lands for the statutory period works an investiture of title and divests the title to the lands so held from all others. It is also well settled that the maxim, "nullum tempus occurrit regi" applies only to the sovereign itself and not to public corporations or other such governmental agencies. As to these the statute operates as against an individual. Fort Smith v. McKibbin, 41 Ark. 45; Helena v. Horner, 58 Ark. 151, 23 S.W. 966; Book v. Polk,81 Ark. 244, 98 S.W. 1049; Tarleton Drainage District v. American Investment Company, 186 Ark. 26, 52 S.W.2d 738.
Section 6947, supra, has been held to apply in favor of those holding lands under a deed from the Commissioner of State Lands and under donation deeds executed by said Commissioner. Sims v. Cumby, 53 Ark. 418,14 S.W. 623; Helena v. Horner, supra. It has also been decided in a long line of cases by this court that possession under a tax title maintained continuously, openly and adversely for two year's prior to the bringing of a suit is sufficient to vest title, though the tax title was void in the beginning. Woolfork v. Buckner, 60 Ark. 163,29 S.W. 372; Dickinson v. Hardy, 79 Ark. 364,96 S.W. 355; Johnson v. Elder, 92 Ark. 30, 121 S.W. 1066; Black v. Brown, 129 Ark. 270, 195 S.W. 673.
It indubitably appears that appellant had been in the continuous adverse possession of the lands involved under his donation deed from the State for more than two years between the dates when the levee and drainage districts purchased the same at the sale made by order of the Chicot Chancery Court for delinquent levee and drainage taxes and conveyed them to appellee. Therefore, the title of said districts had become barred and divested before they conveyed the same to appellee, the date of the drainage district's deed to the appellee being November 29, 1933, and that of the levee district December 16, 1933. These deeds to the appellee could not affect *Page 507 
the title of appellant, for before these dates his title had vested by operation of the statute of limitation and neither the original owner nor the levee and drainage districts had any title to convey to the appellee.
For the reasons stated, I respectfully dissent from the opinion of the majority, and am authorized to say that Mr. Justice BAKER concurs in the views here expressed.